Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 7, 2021

                                    No. 04-21-00065-CV

                                  Abelardo GONZALEZ,
                                         Appellant

                                             v.

                              The Honorable Jose A. LOPEZ,
                                        Appellee

                  From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2017FLI001815C3
                         Honorable Missy Medary, Judge Presiding

                                           ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on July 7, 2021.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court